FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

PATRICK A. PIRTLE
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
 JUDY C. PARKER
     Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
LAWRENCE M. DOSS
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      January 24, 2020

Brooks Barfield, Jr.                            Lynsi Brantley
BARFIELD LAW FIRM                               Assistant District Attorney
P.O. Box 308                                    501 South Fillmore Street, Suite 5A
Amarillo, TX 79105                              Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-18-00327-CR, 07-18-00328-CR, 07-18-00329-CR
         Trial Court Case Number: 73,480-E, 73,481-E, 73,482-E

Style: Jacob Alan Edgar v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Douglas R. Woodburn (DELIVERED VIA E-MAIL)
          Carley Snider (DELIVERED VIA E-MAIL)